Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-16 are allowed;
4.	Independent claims 1 and 16 claim an image display apparatus includes: a housing; a display for displaying an image; a driving unit configured to change a size of a display area exposed to the outside of the housing among an entire area of the display; and a controller, wherein the controller determines whether an image displayed through at least a portion of the display area is a static image, when the size of the display area is smaller than the size of the entire area, determines whether the image is displayed for a certain time or longer, when the image is the static image, controls the driving unit to change the size of the display area, when the image is displayed for the certain time or longer, and controls the display so that the image is displayed in response to a degree of change in the size of the display area, in a manner not disclose or suggested in any prior art.  
	The representative closest prior art is Kim US Patent Application (20140218375), hereinafter “Kim” and Xia et al., US Patent Application (20190286194), hereinafter “Xia”, which do not teach the features claimed in the independent claim 1 and similarly worded claim 16: “1. An image display apparatus comprising: a housing; a display configured to display an image; a driving unit configured to change a size of an exposed display area of the display outside of the housing; and a controller configured to: when the size of the exposed display area is smaller than a size of an entire area of the display, determine whether an image displayed on at least a portion of the exposed display area is a static image, cause the driving unit to change the size of the exposed display area based at least in part on the image being displayed for a certain time period when the image is the static image, and cause the display to continue to display the image in response to a change in the size of the exposed display area”.
In regards to claims 1 and 16 the representative prior art Kim and Xia. Kim discloses a device enabling for a user to control a flexible display more convenient and precise and a controlling method therefor, are discussed. According to one embodiment disclosed for this, the device includes a flexible display, a length measuring unit configured to measure an expanded length of the flexible display expanded from the device, a speed measuring unit configured to measure a speed of which the flexible display expanded from the device and a processor configured to control the flexible display, the length measuring unit, and the speed measuring unit, wherein if the flexible display is expanded to a unit length, the processor displays an application execution screen corresponding to the unit length in the flexible display.  Kim further discloses that the image may indicate a still image, a video, and other images being represented by various visual methods including the still image and the video capable of being displayed in the display panel.
Xia discloses that a processor can determine the size of the current visible display area according to the current unfolding length and adjust the size of the display content, thus, the display content can still be displayed fully in the current visible display area. Xia further discloses a flexible display device and an unfolding detection method. The flexible display device comprises a flexible display screen, an accommodating housing, and a first light emitting element and a first light sensing element which are disposed opposite to each other. The flexible display screen comprises a plurality of first basic units arranged along an unfolding direction of the flexible display screen. The method comprises: the first light sensing element receives light emitted by the first light emitting element and generates a first light sensing parameter; a processor receives the first light sensing parameter; the processor determines a first unfolding length corresponding to the first light sensing parameter according to a relationship table of light sensing parameters and unfolding lengths; and the processor determines the first unfolding length to be an unfolding length of the flexible display screen extending out from the accommodating housing.

In regards to claims 1 and 16 Kim and Xia, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “when the size of the exposed display area is smaller than a size of an entire area of the display, determine whether an image displayed on at least a portion of the exposed display area is a static image, cause the driving unit to change the size of the exposed display area based at least in part on the image being displayed for a certain time period when the image is the static image, and cause the display to continue to display the image in response to a change in the size of the exposed display area” of the claimed invention.  
 Claims 2-15 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694